DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 06/10/22 has been entered. Claims 1-2 have been amended, and new claims 3-14 have been entered. Claims 1-14 are address in the following office action.
Terminal Disclaimer
The terminal disclaimer filed on 06/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,376,359 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Essinger et al. (US 2011/0022157).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Regarding claim 1, an invention relating to valved-stents, Essinger discloses (Figs. 3A-B) a replacement valve configured to be used within a human body (Par. 0007) comprising: a valve component (Par. 0046); and a stent component configured to house at least a portion of the valve component comprising an inflow end and an outflow end (see annotated figure below) (Par. 0046, 0051, 0079), the stent component further comprising: a lower anchoring crown (302) comprising an at least partly conical body, wherein the lower anchoring crown defines the inflow end of the stent component (Par. 0079); an upper anchoring crown (304) in communication with the lower anchoring crown and comprising an at least partly conical body (Par. 0079), wherein the at least partly conical body of the lower anchoring crown slopes outwardly in a direction of the inflow end [i.e. conically shaped] (Fig. 3A; Par. 0079), and wherein the at least partly conical body of the upper anchoring crown slopes outwardly in the direction of the outflow end [i.e. conically shaped] (Fig. 3A; Par. 0079); an outflow stent section (306, 308, 320) extending toward the outflow end and comprising an at least partly conical body [i.e. element 308] (Par. 0079), a stabilizing arch section (306 & 308), and a commissural post section (320), wherein the upper anchoring crown is disposed between the lower anchoring crown and the outflow stent section (Fig. 3A); wherein the stabilizing arch section extends from the commissural post section in the direction of the outflow end (Fig. 3A), and the stabilizing arch section includes a plurality of closed loop arches [i.e. distal end of elements 306 and 308], wherein the upper anchoring crown extends radially outward beyond the stabilizing arch section [i.e. it extends outward beyond element 306 of the stabilization arch (Fig. 3A)]; wherein the outflow stent section is in communication with the upper anchoring crown [i.e. connected via element 320 of the outflow stent section (Fig. 3A)].
    PNG
    media_image1.png
    682
    467
    media_image1.png
    Greyscale

Regarding claim 2, an invention relating to valved-stents, Essinger discloses (Figs. 3A-B) a replacement valve configured to be used within a human body (Par. 0007) comprising: a valve component (Par. 0046); and a stent component configured to house at least a portion of the valve component comprising an inflow end, an outflow end, and a longitudinal axis extending therebetween (see annotated figure below)(Par. 0046, 0051, 0079), the stent component further comprising: a lower anchoring crown (302) comprising an at least partly conical body, wherein the lower anchoring crown defines the inflow end of the stent component (Par. 0079), the lower anchoring crown defining a bottom edge bent inwardly toward the longitudinal axis in a direction of the inflow end (see annotated figure below); an upper anchoring crown (304) in communication with the lower anchoring crown and comprising an at least partly conical body (Par. 0079), the upper anchoring crown defining a plurality of tips bent inwardly toward the longitudinal axis (see annotated figure below), wherein the at least partly conical body of the lower anchoring crown slopes outwardly in the direction of the inflow end [i.e. conically shaped] (Par. 0079), and wherein the at least partly conical body of the upper anchoring crown slopes outwardly in the direction of the outflow end [i.e. conically shaped] (Fig. 3A; Par. 0079); wherein an outflow stent section (306, 308, 320) comprising an at least partially conical body [i.e. element 308] (Par. 0079), a commissural post section (320), and a stabilizing arch section (306 & 308) that extends in the direction of the outflow end from the commissural post section (see annotated figure below) and is in communication with the upper anchoring crown [i.e. connected via elements 320 of the outflow stent section (Fig. 3A)], wherein the commissural post section is positioned between the upper anchoring crown and the stabilizing arch section (Fig. 3A).
 
    PNG
    media_image2.png
    682
    723
    media_image2.png
    Greyscale

Regarding claim 3, Essinger discloses the replacement valve of claim 1. Essinger further discloses wherein the stent component defines a longitudinal axis extending between the inflow end and the outflow end (see annotated figure below), wherein the lower anchoring crown defines a bottom edge bent inwardly toward the longitudinal axis in the direction of the inflow end (see annotated figure below).

    PNG
    media_image2.png
    682
    723
    media_image2.png
    Greyscale

Regarding claim 4, Essinger discloses the replacement valve of claim 1. Essinger further discloses wherein the stent component defines a longitudinal axis extending between the inflow end and the outflow end, wherein the upper anchoring crown defines a plurality of tips bent inwardly toward the longitudinal axis (see annotated figure above).
Regarding claim 5, Essinger discloses the replacement valve of claim 1. Essinger further discloses wherein a length of the stabilizing arch section is greater than a length of the upper anchoring crown (Figs. 3A-B).
Regarding claim 6, Essinger discloses the replacement valve of claim 1. Essinger further discloses wherein the upper anchoring crown extends radially outward beyond the lower anchoring crown [i.e. the upper anchoring crown having a diameter larger than the lower anchoring crown] (Fig. 3A; Par. 0084-0085, 0087, 0089).
Regarding claim 7, Essinger discloses the replacement valve of claim 2. Essinger further discloses wherein the stabilizing arch section includes a plurality of closed loop arches [i.e. distal end of elements 306 and 308; Fig. 3A].
Regarding claim 8, Essinger discloses the replacement valve of claim 2. Essinger further discloses wherein the upper anchoring crown extends radially outward beyond the stabilizing arch section [i.e. it extends outward beyond element 306 of the stabilization arch (Fig. 3A)].
Regarding claim 9, Essinger discloses the replacement valve of claim 2. Essinger further discloses wherein a length of the stabilizing arch section is greater than a length of the upper anchoring crown (Figs. 3A-B).
Regarding claim 10, Essinger discloses the replacement valve of claim 2. Essinger further discloses wherein the upper anchoring crown extends radially outward beyond the lower anchoring crown [i.e. the upper anchoring crown having a diameter larger than the lower anchoring crown] (Fig. 3A; Par. 0084-0085, 0087, 0089).
Regarding claim 11, an invention relating to valved-stents, Essinger discloses (Figs. 3A-B) a replacement valve configured to be used within a human body (Par. 0007) comprising: a valve component (Par. 0046); and a stent component configured to house at least a portion of the valve component comprising an inflow end, an outflow end, and a longitudinal axis extending therebetween (see annotated figure below) (Par. 0046, 0051, 0079), the stent component further comprising: a lower anchoring crown (302) defining the inflow end of the stent component (see annotated figure below); an upper anchoring crown (304) in communication with the lower anchoring crown, the upper anchoring crown extending initially radially outward [i.e. conically shaped] (Par. 0079) and then defining a plurality of tips curved in a direction of the outflow end (see annotated figure below); an outflow stent section (306, 308, 320) extending toward the outflow end and comprising a commissural post section (320) and a stabilizing arch section (306 & 308), the stabilizing arch section including a plurality of closed loops defining the outflow end (see annotated figure below), wherein the upper anchoring crown is disposed between the lower anchoring crown and the commissural post section (Fig. 3A); wherein the upper anchoring crown extends radially outward beyond the stabilizing arch section [i.e. it extends outward beyond element 306 of the stabilization arch (Fig. 3A)].

    PNG
    media_image2.png
    682
    723
    media_image2.png
    Greyscale

Regarding claim 12, Essinger discloses the replacement valve of claim 11. Essinger further discloses wherein the lower anchoring crown defines a bottom edge bent inwardly toward the longitudinal axis in the direction of the inflow end (see annotated figure above).
Regarding claim 13, Essinger discloses the replacement valve of claim 11. Essinger further discloses wherein a length of the stabilizing arch section is greater than a length of the upper anchoring crown (Figs. 3A-B).
Regarding claim 14, Essinger discloses the replacement valve of claim 11. Essinger further discloses wherein the upper anchoring crown extends radially outward beyond the lower anchoring crown [i.e. the upper anchoring crown having a diameter larger than the lower anchoring crown] (Fig. 3A; Par. 0084-0085, 0087, 0089).
Response to Arguments
Applicant’s arguments, see arguments pages 6-9, filed 06/10/22, with respect to the rejection of claims 1-2under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771